DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14 – 19 are directed to a non-elected without traverse.  Accordingly, claims 14 – 19 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the Response to Restriction filed on 4/21/2020.
The application has been amended as follows: 

WITHDRAWN CLAIMS 14-19 HAVE BEEN CANCELED.





Allowable Subject Matter
Claims 1 – 13, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a wireless charging management system comprising: a plurality of wireless power transmitting terminals disposed at different geographical positions, adapted to perform charging in a wireless manner wherein the server obtains position information and state information of each of the plurality of wireless power transmitting terminals, the first client terminal sends a first request to the server, the first request comprising current position information of the first client terminal, the sever sends, in response to the first request, the position information and the state information of one or more candidate wireless power transmitting terminals to the first client terminal, the one or more candidate wireless power transmitting terminals are selected from the plurality of wireless power transmitting terminals, the first client terminal selects a wireless power transmitting terminal from the one or more candidate wireless power transmitting terminals, obtains an identifier of the selected wireless power transmitting terminal, and sends a second request to the server, the second request comprises the identifier of the selected wireless power transmitting terminal, the server sends an enable instruction to the selected wireless power transmitting terminal, and the selected wireless power transmitting terminal charges the first client terminal in response to the enable instruction.
Regarding claims 2 – 13, and 20, the claims are dependent upon claim 1, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 12/14/2020 with respect to claims 1 - 13 and 20 have been fully considered and are persuasive.  The rejection of claims 1 - 13 and 20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859